Citation Nr: 0118456	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-16 386A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for postoperative 
lumbar intervertebral disc syndrome, consisting of residuals 
of multiple low back surgeries.  

2.  Entitlement to an increased rating for sacroiliitis with 
left sciatic neuropathy, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran served in the United States Army for 
approximately 20 years, and he was discharged from service in 
February 1981.  This appeal arises from rating decisions, 
dated in January 2000 and April 2000, in which the RO denied 
a rating in excess of 10 percent for sacroiliitis with left 
sciatic neuropathy.  

Although the issue of entitlement to service connection for 
postoperative lumbar intervertebral disc syndrome, consisting 
of residuals of multiple low back surgeries, has not been 
specifically developed and certified for appellate 
consideration, it has been raised by the evidence, and the 
veteran has asserted that his lumbar disc pathology is 
related to his service-connected sacroiliitis with left 
sciatic neuropathy.  Additionally, the RO has informally 
addressed this issue, concluding in both the January 2000 and 
the April 2000 rating decisions that the veteran's lumbar 
disc pathology is not related to his service-connected 
sacroiliitis with left sciatic neuropathy.  Given the 
foregoing, the Board of Veterans' Appeals (Board) concludes 
that the issue of entitlement to service connection for 
postoperative lumbar intervertebral disc syndrome, consisting 
of residuals of multiple low back surgeries, is inextricably 
intertwined with the increased rating issue before the Board.  
Accordingly, the issues considered on appeal are as listed on 
the preceding page.  The claim of entitlement to an increased 
rating for sacroiliitis with left sciatic neuropathy is 
addressed in a remand following this decision.  



FINDINGS OF FACT

1.  The veteran has continued to complain of low back pain 
since service, and he has undergone extensive medical 
treatment for his back, to include low back surgery in July 
1997 and January 2000.  

2.  Following multiple back surgeries, the veteran has 
postoperative lumbar intervertebral disc syndrome.  

3.  The veteran's service-connected sacroiliitis with left 
sciatic neuropathy has undergone pathological advancement, 
and there is no intercurrent cause to which the veteran's 
postoperative lumbar intervertebral disc syndrome may be 
reasonably attributed.  

4.  The veteran's service-connected sacroiliitis with left 
sciatic neuropathy is currently manifested as postoperative 
lumbar intervertebral disc syndrome.  


CONCLUSION OF LAW

Postoperative lumbar intervertebral disc syndrome, consisting 
of residuals of multiple low back surgeries, represents a 
progression of sacroiliitis with left sciatic neuropathy, 
and, as such, is considered to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b), (d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a report that 
he was placed on physical profile for low back pain in 
January 1970.  Medical reports, dating from June 1979 and 
November 1979, reflected his complaints of low back pain, 
with pain radiating to the left leg and left foot.  Diagnoses 
noted included postural recurrent low back pain, and 
radiculitis and low back pain.  

A report of a VA x-ray study of the veteran's lumbar spine, 
dated in June 1981, included the examiner's assessment of 
possible left sciatic neuropathy.  A report of a VA 
examination of the veteran in June 1981 included an 
examiner's assessment that, x-ray study showed spinal 
irregularities compatible with a history of sacroiliitis.  
The examiner added that, while symptoms in the veteran's left 
leg were suggestive of a mild sciatic neuropathy, no 
objective signs of sciatic neuropathy had been detected.  

In a rating decision, dated in September 1981, the RO granted 
service connection and assigned a noncompensable rating for 
sacroiliitis.  The RO considered the veteran's sciatic 
neuropathy a separate and distinct disability, and service 
connection was not granted for this pathology.  

A VA hospital summary, dated in October 1981, reflects 
outpatient medical treatment of the veteran, to include a 
lumbar myelogram.  The report of the myelogram indicated that 
there was no evidence of nerve root compression, but the 
report pointed out that there was decreased sensation to 
pinprick in the medial and lateral aspects of the left foot.  
The diagnosis was of radicular leg pain.  

In a decision, dated in December 1983, the Board considered 
several issues, including entitlement to service connection 
for sciatic neuropathy, and entitlement to an increased 
(compensable) rating for sacroiliitis.  The Board concluded 
that the service medical records showed that the veteran 
complained of left sciatica prior to his separation from 
service, and his complaints had continued since service.  
Accordingly, the Board granted service connection for left 
sciatic neuropathy.  In a remand following its decision, the 
Board directed the RO to re-evaluate the veteran's service-
connected low back pathology.  In a rating decision, dated in 
January 1984, the RO assigned a 10 percent rating, effective 
from March 1, 1981, for the veteran's sacroiliitis with left 
sciatic neuropathy.  

On a May 1984 VA examination of the veteran, he gave a 
history of developing tingling and numbness in his left leg 
after a back injury in service.  On clinical evaluation, 
there was no evidence of left sciatic neuropathy or 
sacroiliitis.  

On September 1987 VA examination, the veteran indicated that 
his low back pain had increased in severity, but he denied 
that the pain radiated into his lower extremities.  He 
complained of occasional tingling in his left leg.  The 
examiner's diagnosis was low back syndrome.  X-ray study of 
the lumbar spine showed minimal hypertrophic spurring.  The 
sacroiliac joints appeared to be normal.  The radiologist's 
impression was of a normal lumbar spine.  

On VA x-ray study of the veteran's spine in October 1993, the 
examiner noted that there were minimal degenerative changes 
present, with early bony lipping at L4-5.  The intervertebral 
spaces and the sacroiliac joints were normal.  

At a hearing before a hearing officer at the RO in June 1995, 
the veteran testified that he had pain all the way across his 
low back and into his right leg as well.  He stated that he 
used a cane for ambulation, he used a lumbar pillow, and he 
was taking anti-inflammatory medication for his back pain.  

On VA orthopedic examination in September 1996, the veteran 
complained of pain in his lower back, which radiated across 
his upper buttocks on both sides.  It was indicated that he 
had paresthesias involving both posterior thighs, both 
lateral legs, and over the dorsum of both feet.  The veteran 
explained that, standing up straight, with his back against a 
wall seemed to help relieve his symptoms, but bending forward 
did not provide any relief.  He reported being unable to sit 
for long periods of time without back pain.  On clinical 
evaluation, the examiner reported that there was no obvious 
deformity of the thoracolumbar or sacral spine, and there was 
no swelling or ecchymosis.  There was no tenderness to 
palpation of the spine, with the exception of some mild 
tenderness at the L5-S1 junction.  Strength was 5/5 in both 
lower extremities, and it was indicated that the veteran had 
normal light touch and pinprick sensation throughout.  
Straight leg raising was negative for abnormalities.  The 
range of motion was reported as 80 degrees of forward 
flexion, 30 degrees of extension, 20 degrees of lateral 
rotation on the right and 20 degrees of lateral rotation on 
the left, and 10 degrees of right lateral bending and 10 
degrees of left lateral bending.  X-ray study, to include 
anterior posterior and lateral views of the lumbosacral 
spine, showed no evidence of sacroiliitis.  There were mild 
degenerative changes present at the L5-S1 level posteriorly, 
and predominantly involving the facet joints.  There was some 
narrowing of the L5-S1 foramen.  The examiner's impressions 
included no clinical or radiographic evidence of 
sacroiliitis, and clinical and radiographic evidence of mild 
degenerative joint disease at the L5-S1 level.  The examiner 
added that, although the veteran's symptoms could be 
attributed to bilateral L5 radiculopathies, straight leg 
raising was negative for abnormalities, and there was no 
evidence of weakness or sensory changes in this distribution.  

A VA report of a magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine, dated in February 1997, included an 
examiner's impression of herniated nucleus pulposus at L4-5 
and L3-4 superimposed upon a diffuse disc bulge at the 
foregoing levels.  VA x-ray study of the veteran's lumbar 
spine, dated in May 1997, also noted a diffuse bulging disc, 
with central focal disc herniation at L4-5.  There was 
bilateral foraminal narrowing at L5-S1, with the pathology 
appearing more severe on the right than on the left.  

In August 1997, a VA report of a laminectomy of the veteran's 
lumbar spine, performed in July 1997, was associated with the 
claims folder.  The preoperative and postoperative diagnoses 
were of spinal stenosis.  

On VA examination of the veteran's spine in April 1998, he 
stated that, following the laminectomy in July 1997, his pain 
had decreased in intensity, but the pain had since begun to 
become more severe.  He complained of a burning sensation in 
his back and right leg.  On clinical evaluation, straight leg 
raising was positive for abnormalities at 130 degrees on the 
right and 115 degrees on the left.  There was a healed 
surgical scar on his lumbosacral spine, about one and one-
half inches in length, which was slightly keloid and 
hyperpigmented.  The diagnoses included mild degenerative 
disease of the lumbosacral spine, with slight posterior 
narrowing of the L5-S1 intervertebral space.  

In a written statement, dated in October 1998, the veteran 
asserted that he was wearing an elastic stocking on his right 
leg, using a back brace and, at times, he was using a cane.  
He indicated that his "right side [was] getting much 
worse".  

In a decision in September 1999, the Board noted that the 
evidence then of record demonstrated that the veteran has 
severe degenerative changes in his lumbar spine.  However, 
service connection was then in effect only for sacroiliitis 
with left sciatic neuropathy.  In determining that a rating 
in excess of 10 percent was not warranted for the veteran's 
service-connected sacroiliitis with left sciatic neuropathy, 
the Board explained that only the service-connected low back 
pathology was to be considered.  

As part of the veteran's current claim subsequent to 
September 1999, medical records, reflecting treatment of the 
veteran at Pittsburgh Healthcare Systems (PHS) from January 
1997 to September 1999, were added to the claims folder in 
November 1999.  In a September 1999 medical note from a PHS 
physician, it was indicated that, based upon a review of an 
MRI, low back surgery was not recommended for the veteran.  
However, the physician stated that this opinion was subject 
to revision pending the results of a computer tomography (CT) 
myelogram.  

In a PHS medical note, dated in October 1999, the examining 
physician reported that a post-myelographic CT scan performed 
earlier that month had revealed that the veteran had 
persistent stenosis at L3-4 and stenosis at L4-5, with a 
large disc bulge at that level.  The examiner opined that the 
foregoing low back pathology was causing compromise of nerve 
roots, with the pathology more severe on the right than on 
the left.  The veteran was reported to be complaining of 
burning pain in his right thigh.  The pain occurred while he 
was driving.  The length of his regular driving commute 
caused the pain to increase in severity, requiring him to 
stop and exit his car.  The examiner opined that the 
foregoing pathology is myalgia paresthetica, which was 
defined as compression of the lateral femoral cutaneous nerve 
at the inguinal ligament, and was thought to be probably 
related to the veteran's posture while driving his car.  The 
examiner indicated that it had been recommended that the 
veteran consider undergoing a decompressive laminectomy and 
foraminotomy.  

A PHS report of a lumbar myelogram and CT scan, dated in 
October 1999, included the examiner's impression that the 
veteran's low back demonstrated evidence of a right 
paracentral herniation of the L3-4 intervertebral disc.  The 
examiner opined that the herniation might also involve the 
medial right, neural foramen at the L3-4 level.  There was a 
diffuse bulge noted involving all intervertebral discs from 
L2-3 through L5-S1.  There were mild degenerative changes of 
the L5-S1 endplates, and mild spinal stenosis at L2-3 and L3-
4.  The examiner opined that there was a possible, minimal 
right paracentral L4-5 herniation superimposed on a disc 
bulge at L4-5, but the examiner further opined that this 
finding was not definite, and clinical correlation was 
recommended.  The neural foramina at L4-5 and at L2-3 
appeared clear bilaterally.  There was mild narrowing of the 
inferior L5-S1 neural foramina bilaterally, from a broad-
based disc bulge, and mild narrowing of the right L3-4 neural 
foramen from a disc herniation superimposed on the disc bulge 
at the L3-4 level.  

In a written statement, dated in January 2000, the veteran's 
representative indicated that the veteran was scheduled to 
undergo back surgery in that month.  Subsequently, records of 
VA surgical procedures performed in January 2000, including a 
second bilateral L3 laminectomy, laminectomies at L4-5, and 
L4-5 discectomies were associated with the claims folder.  
The postoperative diagnoses were of recurrent lumbar stenosis 
at L3-4, "new" lumbar stenosis at L4-5, and lumbar disc 
herniation at L4-5.  

In July 2000, a report of an evaluation of the veteran by a 
VA physiatrist, dated in June 2000, was added to the claims 
folder.  The examiner noted that the veteran was employed 
full-time as a state employment representative.  The veteran 
indicated that he has expended all of his sick leave, and he 
lacks time for physical therapy.  He was previously advised 
to perform exercises at home and he has attempted to do so, 
but they did not help.  He drives an automobile regularly, 
including 56 miles daily to work.  He uses a cane to walk.  
The examiner noted that the veteran did not have a limping 
gait, but the veteran expressed concern about potentially 
falling due to back and right leg pain.  Straight leg raising 
was negative for abnormalities, and no muscle wasting was 
seen.  No focal weakness was noted.  No pain was elicited 
from the ischial notch.  The range of motion of the veteran's 
back was described as functional, but there was pain with 
extension in right lateral bending.  The examiner's 
assessment was of chronic low back pain, status post back 
surgery.  The examiner indicated that the veteran is using a 
cane as needed, and he was going to begin using a 
transcutaneous electrical nerve stimulation (TENS) unit as 
needed.  

A VA medical note, dated in May 2000, includes the veteran's 
complaint that his back pain is as severe as it was prior to 
his back surgery.  The veteran expressed his belief that his 
pain was possibly more severe than prior to the surgery.  The 
examiner noted that the veteran's primary complaint was of 
low back pain.  He occasionally has bilateral lower extremity 
radiating pain in a radicular pattern.  The examiner 
indicated that the veteran is neurologically intact.  

At a hearing before a hearing officer at the RO in October 
2000, the veteran contended that his service-connected 
sacroiliitis with left sciatic neuropathy is related to his 
other low back pathology.  He indicated that both of his legs 
are affected by his back problems, and he is now wearing two 
TENS units.  

Analysis

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A disability initially diagnosed after 
service may be service-connected where a review of all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  When a chronic disease is shown as such 
in service (or within an applicable presumptive period), 
subsequent manifestations of the same chronic disease at any 
later date are service-connected unless clearly attributable 
to intercurrent cause.  38 C.F.R. § 3.303(b) (2000).  

In this case, the veteran's service medical records contain 
several records of his complaints, medical diagnoses and 
medical treatment for low back pain.  The service medical 
records reflect that the veteran developed a chronic low back 
disorder in service, which was also productive of left 
sciatic neuropathy.  The Board's decision of many years ago 
to award service connection for left sciatic neuropathy as a 
manifestation of the veteran's already service-connected 
sacroiliitis is consistent with the medical evidence of 
record.  

In subsequent years, the veteran has complained of low back 
pain, and has undergone extensive medical treatment for his 
back, to include low back surgery in July 1997 and January 
2000.  He has indicated that his low back pain also radiates 
to his right leg, and following multiple back surgeries, the 
veteran has postoperative lumbar intervertebral disc 
syndrome.  Given the evidence of record and the absence of 
evidence demonstrating that his postoperative lumbar 
intervertebral disc syndrome is attributable to intercurrent 
causes, the Board concludes that the veteran's service-
connected sacroiliitis with left sciatic neuropathy has 
undergone pathological advancement since service, and that 
the veteran's currently diagnosed postoperative lumbar 
intervertebral disc syndrome, consisting of residuals of 
multiple low back surgeries, is part and parcel of his 
service-connected sacroiliitis with left sciatic neuropathy.  
Accordingly, a proper basis is afforded for the grant of 
entitlement to service connection for postoperative lumbar 
intervertebral disc syndrome, consisting of residuals of 
multiple low back surgeries.  


ORDER

Entitlement to service connection for postoperative lumbar 
intervertebral disc syndrome, consisting of residuals of 
multiple low back surgeries, is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Based upon the Board's decision herein, the veteran's 
postoperative lumbar intervertebral disc syndrome is 
considered part and parcel of his service-connected 
sacroiliitis with left sciatic neuropathy.  Diagnostic Code 
5293 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) governs ratings for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Diagnostic Code 5292 governs ratings for limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  It is essential that the veteran's service-connected 
low back pathology, to include his postoperative lumbar 
intervertebral disc syndrome, consisting of residuals of 
multiple low back surgeries, be re-evaluated under all 
appropriate Diagnostic Codes.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that disability ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  In DeLuca, 
the claimant sought an increased disability rating for a 
musculoskeletal disorder, and the Court indicated that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain on use, weakened movement, 
excess fatigability or incoordination, and that these 
symptoms must be considered in the rating determination.  In 
this case, the only VA examination of record afforded the 
veteran to evaluate his low back since his low back surgery 
(to include lumbar disc surgery) in January 2000 did not 
report the clinical findings as to his low back specified in 
DeLuca, supra.  

Given the award of service connection for the veteran's 
postoperative lumbar intervertebral disc syndrome, consisting 
of residuals of multiple low back surgeries, the need for his 
service-connected low back pathology to be evaluated under 
all applicable Diagnostic Codes, the need for him to be 
accorded a VA orthopedic examination which reports the 
clinical findings referred to in the DeLuca case, and the 
VCAA, the Board concludes that the issue of entitlement to an 
increased rating for what must now be classified as 
postoperative lumbar intervertebral disc syndrome with 
sacroiliitis and left sciatic neuropathy should be remanded.  

Accordingly, the issue of entitlement to an increased rating 
for postoperative lumbar intervertebral disc syndrome with 
sacroiliitis and left sciatic neuropathy is REMANDED to the 
RO for the following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated his low back since his 
low back surgery in January 2000.  After 
obtaining any necessary releases, the RO 
should obtain the records of medical 
treatment identified and associate those 
records with the claims folder.  

2.  After the foregoing development is 
completed, the veteran should be accorded 
a VA orthopedic examination to determine 
the severity of his service-connected low 
back disorders, to include sacroiliitis 
with left sciatic neuropathy and 
postoperative lumbar intervertebral disc 
syndrome, consisting of residuals of 
multiple low back surgeries.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
must report range of motion of the low 
back in degrees and in all planes and 
must indicate whether the limitation of 
motion of the veteran's lumbosacral spine 
is slight, moderate, or severe in degree.  
The examiner should state whether the 
veteran's service-connected postoperative 
lumbar intervertebral disc syndrome is 
productive of mild low back disability, 
moderate low back disability with 
recurring attacks, severe low back 
disability, with recurring attacks with 
intermittent relief, or pronounced low 
back disability, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc and little 
intermittent relief.  The examiner should 
also report whether the lumbosacral spine 
demonstrates any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement, and, if so, to what degree.  
See DeLuca v. Brown. 8 Vet. App. 202 
(1995).  The examiner must also comment 
as to the effect of any impairment of the 
veteran's lumbosacral spine on his 
ordinary activity, particularly in the 
work place.  

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should then readjudicate the 
remanded issue.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



